Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing INTELLECTUAL PROPERTY SECURITY AGREEMENT This I NTELLECTUAL P ROPERTY S ECURITY A GREEMENT is entered into as of the Effective Date by and between S ILICON V ALLEY B ANK (Bank) and Global Med Technologies, Inc., a Colorado corporation (Global Med) , and PeopleMed.com, Inc., a Colorado corporation (PeopleMed and, together with Global Med, the Grantor). R ECITALS A. Bank has agreed to make certain advances of money and to extend certain financial accommodation to Grantor (the Loans) in the amounts and manner set forth in that certain Loan and Security Agreement by and between Bank and Grantor dated the Effective Date (as the same may be amended, modified or supplemented from time to time, the Loan Agreement; capitalized terms used herein are used as defined in the Loan Agreement). Bank is willing to make the Loans to Grantor, but only upon the condition, among others, that Grantor shall grant to Bank a security interest in certain Copyrights, Trademarks, Patents, and Mask Works to secure the obligations of Grantor under the Loan Agreement. B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a security interest in all of Grantors right, title and interest, whether presently existing or hereafter acquired, in, to and under all of the Collateral. N OW , T HEREFORE , for good and valuable consideration, receipt of which is hereby acknowledged, and intending to be legally bound, as collateral security for the prompt and complete payment when due of its obligations under the Loan Agreement, Grantor hereby represents, warrants, covenants and agrees as follows: A GREEMENT To secure its obligations under the Loan Agreement, Grantor grants and pledges to Bank a security interest in all of Grantors right, title and interest in, to and under its Intellectual Property Collateral (including without limitation those Copyrights, Patents, Trademarks and Mask Works listed on Schedules A, B, C, and D hereto), and including without limitation all proceeds thereof (such as, by way of example but not by way of limitation, license royalties and proceeds of infringement suits), the right to sue for past, present and future infringements, all rights corresponding thereto throughout the world and all re-issues, divisions continuations, renewals, extensions and continuations-in-part thereof. This security interest is granted in conjunction with the security interest granted to Bank under the Loan Agreement. The rights and remedies of Bank with respect to the security interest granted hereby are in addition to those set forth in the Loan Agreement and the other Loan Documents, and those which are now or hereafter available to Bank as a matter of law or equity. Each right, power and remedy of Bank provided for herein or in the Loan Agreement or any of the Loan Documents, or now or hereafter existing at law or in equity shall be cumulative and concurrent and shall be in addition to every right, power or remedy provided for herein and the exercise by Bank of any one or more of the rights, powers or remedies provided for in this Intellectual Property Security Agreement, the Loan Agreement or any of the other Loan Documents, or now or hereafter existing at law or in equity, shall not preclude the simultaneous or later exercise by any person, including Bank, of any or all other rights, powers or remedies. 1 I N W ITNESS W HEREOF , the parties have caused this Intellectual Property Security Agreement to be duly executed by its officers thereunto duly authorized as of the first date written above. GRANTOR: Global Med Technologies, Inc. Address of Global Med Technologies, Inc.: 12600 W. Colfax Ave. Suite C-420 Lakewood, CO 80215 By: /s/ Michael I. Ruxin, M.D. Title: Chief Executive Officer Attn: Michael I. Ruxin, M.D. GRANTOR: PeopleMed.com, Inc. Address of PeopleMed.com, Inc.: 12600 W. Colfax Ave. Suite C-420 Lakewood, CO 80215 By: /s/ Michael I. Ruxin, M.D. Title: Chief Executive Officer Attn: Michael I. Ruxin, M.D. BANK: Address of Bank: 3003 Tasman Drive Santa Clara, CA 95054-1191 SILICON VALLEY BANK By: /s/ Ryan C. Lee Title: Relationship Manager Attn: Ryan C. Lee 2 EXHIBIT A COPYRIGHTS Registration/ Registration/ Application Application Description Number Date NONE EXHIBIT B PATENTS Registration/ Registration/ Application Application Description Number Date Method and system for managing blood products 09/823,814 1999 EXHIBIT C TRADEMARKS Registration/ Registration/ Application Application Description Number Date ELDORADO DONOR DOC 77134346 03/19/2007 DONOR DOC 77133530 03/16/2007 ELDORADO 77133511 03/16/2007 ELDORADO 76670647 12/21/2006 COMPLETELY FOCUSED ON YOUR WORLD 3243258 05/22/2007 SERVICE 360 3243257 05/22/2007 SERVICE 3241005 05/15/2007 PATIENT-AT-A-GLANCE BAR 3214525 03/06/2007 WYNDGATE TECHNOLOGIES 2857448 06/29/2004 SAFETRACE TX 2894326 10/19/2004 SAFETRACE 2831480 04/13/2004 VEIN-TO-VEIN 2766663 09/23/2003 VEIN-TO-VEIN 2713691 05/06/2003 EHEALTH FOR AN EWORLD 2549385 03/19/2002 GLOBAL MED TECHNOLOGIES 2526402 01/08/2002 SAFETRACE TX 2449523 05/08/2001 WYNDGATE TECHNOLOGIES 2141242 03/03/1998 PEOPLEMED.COM 2528069 01/08/2002 DYNISOFT 2723069 06/10/2003 DYNIFACE 2723068 06/10/2003 DYNIALERT 2723067 06/10/2003 DYNIRX 2655553 12/03/2002 DYNILINK 2723066 06/10/2003 BRINGING HELPING HANDS TOGETHER 2723065 06/10/2003 5 EXHIBIT D MASK WORKS Registration/ Registration/ Application Application Description Number Date NONE
